This is an appeal from the decree of the Probate Court of Woonsocket refusing to grant letters of administration on the estate of Thomas F. Hackett, alleged to *Page 588 
have deceased. The appeal was taken under the General Laws to the Appellate Division of the Supreme Court, and, coming on to be heard by a single justice, was reserved by him to be heard by the full court.
The evidence showed that Thomas F. Hackett left Woonsocket in 1879, leaving there deposits in a bank upon which he drew from time to time. He also corresponded with the treasurer of the bank in Woonsocket in regard to selling some real estate which he had inherited, and in March, 1886, executed a deed of the same in Carson City, Nevada, and the purchase money was forwarded to him there. On August 5, 1887, Hackett withdrew $50 from his bank account. None of his family or friends or any of the bank officials have heard anything from him since that time, and though his half-brother made efforts to locate him, such efforts were unavailing.
The only question in the case is whether or not said Thomas F. Hackett is dead. The appeal was certified May 18, 1905, and on May 29, 1905, the opinion in Re Truman, 27 R.I. 209, was handed down, which held that one who has been absent from his home and unheard of by his family for seven years is presumed to be dead. That case is directly in point, and the question in the present case must be answered in the affirmative.
The cause is remitted to the Superior Court, with direction to enter a decree sustaining the appeal and reversing the decree of the Probate Court.